DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0057], “maximum range tolerance 208” should be --minimum range tolerance 208--.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: 
in line 3 of claim 8, “an gear” should be --a gear--
in line 6 of claim 8, the examiner suggests amending “and configured” to read --and wherein the drives slot is configured-- to clarify what component is configured to drive the pawl 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 16 recites “the magnet is out of the range of the sensor” and claim 17 goes on to recite “the magnet is out of range of the hall sensor.” It is unclear if the range referenced in claim 17 is the same range recited in claims 15 and 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baukholt, et al., US Patent 6523376 [hereinafter: Baukholt].

Regarding claim 1, Baukholt discloses a closure latch assembly for a vehicle door (abstract), comprising: 
1 (Fig. 1A) having a ratchet 1.1 (Fig. 1A) moveable between a striker capture position (depicted in Fig. 3B) and a striker release position (depicted in Fig. 3C), 
a pawl 1.3 (Fig. 1A) moveable between a ratchet holding position for holding the ratchet in its striker capture position (depicted in Fig. 3B) and a ratchet releasing position for permitting movement of the ratchet to its striker release position (depicted in Fig. 3C), 
a ratchet biasing member 1.2 (Fig. 1A) for biasing the ratchet toward its striker release position (col. 5 lines 65-67), and 
a pawl biasing member 1.4 (Fig. 1A) for biasing the pawl biased to its ratchet holding position (col. 6 lines 1-5); and 
a latch release mechanism 1.9 (Fig. 1A) operatively connected to the pawl (col. 5 line 59-col. 6 line 11: toothed segment 1.9 actuated by motor and carries pawl 1.3 with it to release the latch); 
a power-operated actuator 1.7 (Fig. 1A) operable to shift the latch release mechanism from a rest position whereat the pawl is located in its ratchet holding position to an actuated position whereat the latch release mechanism has moved the pawl to its ratchet releasing position (col. 5 lines 35-46: bidirectional motor 1.7 is coupled to toothed segment 1.9 to actuate pawl 1.3; col. 6 lines 63-67),
an actuation linkage 3 (Fig. 3A) operatively connected to the pawl (Fig. 3F depicts the inner lever 3 turns pawl to release ratchet via arm 1.22; col. 8 lines 1-4), and
a connection device 3.4 (Fig. 3A) operatively connecting the actuation linkage to a door handle 10.2 (Fig. 2; col. 3 lines 55-58), wherein movement of the door handle form a handle rest position to a first handle release position (col. 6 lines 63-66: handle is actuated corresponds to moving handle from a rest position to a first handle release position) causes movement of the actuation linkage from a non-actuated position into a first actuated position (Figs. 3A-3B; col. 6 lines 63-66 and col. 7 lines 48-50: after handle is actuated, motor operates causing inner lever 3 to move from its rest position to the first actuated position) whereat the power-operated actuator is active (col. 6 lines 63-66) to shift the (col. 5 lines 61-65: motor turns the toothed segment 1.9 from its rest position in Fig. 3B to its actuated position in 3C),
and wherein movement of the door handle from its first release position to a second handle release position causes movement of the actuation linkage from its first actuated position into a second actuated position (col. 1 line 67-col. 2 line 2: actuating the handle over a larger region of displacement corresponds to a second actuated position) for causing the actuation linkage 3 (Fig. 3A) to mechanically move the pawl form its ratchet holding position into its ratchet releasing position (Fig. 3F; col. 8 lines 1-4: the inner lever 3 turns the pawl 1.3 by pressing the lever arm 1.22).

Regarding claim 10, Baukholt further discloses the connection device 3.4 (Fig. 3A) is a Bowden cable (col. 7 line 45) having a first end coupled to the actuation linkage (col. 7 lines 43-45)  and a second end coupled to the door handle (col. 8 lines 10-12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being obvious over Katsumata, et al., US Patent 8528949 [hereinafter: Katsumata] in view of Compeau, et al., US Patent 4875723 [hereinafter: Compeau].

Regarding claim 1, Katsumata discloses a closure latch assembly for a vehicle door, comprising: 
a latch mechanism 70 (Fig. 6) having a ratchet 71+72 (Fig. 6; col. 6 lines 52-55: for accommodating and engaging the door lock striker) moveable between a striker capture position (col. 6 lines 55-61: position to engage the door lock striker) and a striker release position (col. 6 lines 55-61: position to disengage the door lock striker), 
a pawl 73, 74 (Fig. 6) moveable between a ratchet holding position for holding the ratchet in its striker capture position (col. 6 lines 55-61: urges engagement portion 72 to engage door lock striker) and a ratchet releasing position for permitting movement of the ratchet to its striker release position (col. 6 lines 59-61: switch portion 73 lowers engagement portion 72 to disengage from the door lock striker), 
and a latch release mechanism 73, 120 (Fig. 6) operatively connected to the pawl (col. 9 lines 16-22), 
110 (Fig. 6) operable to shift the latch release mechanism (col. 9 lines 14-16) from a rest position whereat the pawl is located in its ratchet holding position to an actuated position whereat the latch release mechanism has moved the pawl to its ratchet releasing position (col. 9 lines 16-22), 
an actuation linkage 90 (Fig. 6) operatively connected to the pawl (col. 9 lines 45-52), and 
a connection device cable K (Fig. 6) operatively connecting the actuation linkage to a door handle 50 (Fig. 2; col. 7 lines 4-6), 
wherein movement of the door handle from a handle rest position to a first handle release position (col. 7 lines 18-21) causes movement of the actuation linkage from a non-actuated position into a first actuated position (col. 7 lines 21-22) whereat the power-operated actuator is activated (col. 7 lines 52-56 and col. 9 lines 3-10) to shift the latch release mechanism from its rest position to its actuated position (col. 9 lines 15-18), and 
wherein movement of the door handle from its first handle release position to a second handle release position (Fig. 9B; col. 9 lines 36-37) causes movement of the actuation linkage from its first actuated position into a second actuated position (Fig. 10; col. 9 lines 45-46) for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position (col. 9 lines 46-56). 
However, Katsumata is silent to a ratchet biasing member for biasing the ratchet toward its striker release position, and a pawl biasing member for biasing the pawl toward its ratchet holding position.
Compeau also teaches a known vehicle door latch. Compeau teaches a ratchet biasing member 42 (Fig. 3) for biasing the ratchet toward its striker release position (col. 2 lines 50-53), and a pawl biasing member 72 (Fig. 1) for biasing the pawl toward its ratchet holding position (col. 3 lines 5-10).
(Compeau, col. 1 lines 20-27 and col. 4 lines 63-67).

Regarding claim 2, Katsumata, in view of Compeau, further discloses movement of the door handle from its handle rest position to its first handle release position defines a first range of handle movement (Katsumata, Fig. 7B) operable to trigger actuation of the power-operated actuator to provide a power release of the latch mechanism (Katsumata, col. 5 lines 44-45 and col. 9 lines 3-10).

Regarding claim 3, Katsumata, in view of Compeau, further discloses a sensor 100 (Katsumata, Fig. 6) is operable to detect the location of the actuation linkage in its first actuated position (Katsumata, col. 7 lines 20-22 and 55-56: in the first actuated position, blade spring presses drive button of the switch device 100) and provide a power release signal to a latch controller for use in triggering actuation of the power-operated actuator (Katsumata, col. 9 lines 4-8) to shift the latch release mechanism from its rest position into its actuated position (Katsumata, col. 9 lines 15-20).

	Regarding claim 4, Katsumata, in view of Compeau, further discloses the sensor is mounted within the closure latch assembly (Katsumata, Fig. 6 illustrates the sensor (100) is mounted within the closure latch assembly (10)).

claim 6, Katsumata, in view of Compeau, teach all limitations of claim 2 as shown. Katsumata, in view of Compeau further discloses movement of the door handle 50 (Katsumata, Fig. 2) from its first handle release position (Katsumata, Fig. 7B) to its second handle release position (Katsumata, Fig. 9B) defines a second range of handle travel movement (Katsumata, col. 9 lines 58-61) operable to cause the actuation linkage to move the pawl from its ratchet holding position to its ratchet releasing position (Katsumata, col. 9 lines 45-51) to provide a mechanical release of the latch mechanism (Katsumata, col. 9 lines 52-56). 

	Regarding claim 7, Katsumata, in view of Compeau further discloses the actuation linkage engages the pawl when it is located in its second actuated position (Katsumata, col. 7 lines 24-30 and col. 9 lines 50-52) and forcibly drives the pawl from its ratchet holding position into its ratchet releasing position (Katsumata, col. 9 lines 50-56) in response to movement of the actuation linkage from its first actuated position into its second actuated position (Katsumata, col. 6 lines 6-7 and col. 10 lines 3-4).

	Regarding claim 11, Katsumata, in view of Compeau, teach all limitations of claim 1 as shown. Katsumata, as modified by Compeau, teaches the actuation linkage is inclined in the forward direction by movement of the handle (Katsumata, col. 7 lines 4-11, 24-27). Katsumata, as modified by Compeau, further teaches the handle is biased by spring 60 (Katsumata, Fig. 5) to the closed position and the actuation linkage is rotated in conjunction with the handle via the cable (Katsumata, col. 7 lines 4-6). The non-actuated position of the actuation linkage corresponds to the closed position of the handle (Katsumata, Fig. 6 illustrates the closed and non-actuated position, col. 7 lines 16-20). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the actuation linkage taught by Katsumata, in view of Compeau, rotates with the handle to and from the non-actuated position and is thus biased to return to the non-actuated position at least via the handle bias spring.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata, US Patent 8528949, in view of Compeau, US Patent 4875723, as applied to claims 1-4 above, and further in view of Baert, D.H.J., Hall Effect Transducers, Wiley Encyclopedia of Electrical and Electronics Engineering (1999) (available at: https://doi.org/10.1002/047134608X.W3952) [hereinafter: Baert].
	
	Regarding claim 5, Katsumata, in view of Compeau, teach all limitations of claim 4 as shown. However, Katsumata, in view of Compeau, does not teach the sensor is a Hall sensor configured to detect a magnet mounted to the actuation linkage in response to movement between its non-actuated and first actuated positions.
	Baert teaches a known Hall effect sensor. Baert teaches a Hall sensor configured to detect a magnet mounted to a moving part in order to sense the position and movement of the moving part (Technical Applications, pg. 603).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a Hall effect sensor in place of the mechanical switch disclosed by Katsumata, in view of Compeau, to detect a magnet mounted to the actuation linkage in response to movement between its non-actuated and first actuated positions because a Hall effect sensor will never wear out because there is no friction and operates quickly, providing a more reliable movement and position sensor (Baert, Technical Applications, pg. 603).


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kouzuma, et al., US Pub. 2015/0191944 [hereinafter: Kouzuma 2015], in view of Compeau, et al., US Patent 4875723 [hereinafter: Compeau].

Regarding claim 12, Kouzuma 2015 discloses a closure latch assembly for a vehicle door, comprising:
	a latch mechanism having a ratchet 51 (Fig. 8);
	a pawl 58 (Fig. 58) moveable to a ratchet releasing position for permitting movement of the ratchet to release the door ([0054]: ratchet lever 58 is pivoted to allow latch 51 to pivot and release the latched state of the door);
	a latch release mechanism having a gear 69 (Fig. 8) configured to act on the pawl to move the pawl from the ratchet holding position to the ratchet releasing position ([0060], [0064]);
	power-operated actuator 24 (Fig. 8) operable to rotate the gear from a gear rest position (Fig. 8) whereat the pawl is located in its ratchet holding position to a gear actuated position (Fig. 9; [0064]) whereat the gear has moved the pawl to its ratchet releasing position ([0060], [0064]); 
	an actuation linkage 29, 31, 33, 36, 97 (Fig. 8; [0044]) configured to act on the pawl to move the pawl from the ratchet holding position to the ratchet release position ([0085]), the actuation linkage moveable from a rest position (Fig. 8; cable 36 is not pulled), a first actuation position ([0050]: cable 36 is slightly pulled corresponds to a first actuated position), and a second actuation position ([0050], [0086]: cable 36 is pulled a large amount corresponds to a second actuated position); 
a sensor 120, 122 (Fig. 12) associated with the actuation linkage ([0082]), wherein, when the sensor operates in a normal mode, the sensor is configured to signal when the actuation linkage is in the first actuation position ([0082], [0085]), and rotation of the gear causes movement of the pawl ([0060], [0085]); 
wherein, movement of the actuation linkage from its first actuated position into a second actuated position causes the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position ([0086]-[0087]).

Kouzuma 2015 further discloses that in the latched state, the door is retained by engagement with the vehicle body side ([0036]) and that the pawl is moveable to release the ratchet ([0054]). However, Kouzuma 2015 is silent to the ratchet being moveable between a striker capture position and a striker release position and the pawl being moveable between a ratchet holding position and a ratchet releasing position for permitting movement on the ratchet to its striker release position. 
Compeau also teaches a known vehicle door latch. Compeau teaches a ratchet 32 (Fig. 2) moveable between a striker capture position (depicted in Fig. 4) and a striker release position (depicted in Fig. 3). Compeau also teaches a pawl 62 (Fig. 2) moveable between a ratchet holding position for holding the ratchet in its striker capture position (depicted in Fig. 4) and a ratchet releasing position for permitting movement of the ratchet to its striker release position (depicted in Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratchet moveable between a striker capture position and a strike release position, and pawl moveable between a ratchet holding position and a ratchet release position, in order to retain the door in engagement with the vehicle body side, as disclosed by Kouzuma 2015, because a ratchet moveable a striker capture position and strike release position, and a pawl moveable between a ratchet holding position and ratchet releasing position, are well-understood and conventional in the art, as evidenced by Compeau, and one of ordinary skill in the art would have a reasonable expectation of success using such a ratchet and pawl in the vehicle door latch taught by Kouzuma 2015.
Kouzuma 2015 also is silent to the ratchet being biased to the striker release position and the pawl being biased toward the ratchet holding position.
Compeau further teaches a ratchet biased to the striker release position (col. 2 lines 50-53) and a pawl biased toward the ratchet holding position (col. 3 lines 5-10).
Kouzuma 2015, as modified by Compeau above, to additionally bias the ratchet to the striker release position and bias the pawl to the ratchet holding position, as taught by Compeau, so the ratchet and pawl are engaged to retain the striker until an external force is applied to just the pawl and a second force applied to the ratchet is not required, reducing complexity (Compeau, col. 1 lines 20-27 and col. 4 lines 63-67).

Regarding claim 18, Kouzuma 2015 discloses a method for actuating a latch assembly (abstract), the method comprising: 
providing a latch assembly 22A, 22B (Fig. 2; [0036]) having a ratchet 51 (Fig. 8), a pawl 58 (Fig. 8), an electrically actuable gear 69 (Fig, 8), and an actuation linkage 29, 31, 33, 36 (Fig. 8; [0044]);
wherein the electrically actuatable gear has a rest position (Fig. 8) and an actuated position (depicted in Fig. 9), the gear being electrically actuatable from the rest position to the actuated position ([0059]); 
wherein the actuation linkage has a rest position (cable 36 is not pulled), a first actuated position ([0050]: cable 36 is slightly pulled corresponds to a first actuated position), and a second actuated position ([0050], [0086]: cable 36 is pulled a large amount corresponds to a second actuated position); 
moving the actuation linkage from the rest position to the first actuated position, and then from the first actuated position to the second actuated position ([0044]: cable 36 moves slightly, to the first actuated position, in order to then move further, to the second actuated position; [0085]-[0086]: detection arm 97c pushes switch 120 when cable 36 is in the first actuated position and the switch 120 “remains pushed” when cable 36 moves to the second actuated position); 
([0087]: open link 54 pulled upward, to pivot ratchet lever 58 to release latch); 
in response to moving the pawl from the ratchet holding position to the ratchet release position, moving the ratchet from the striker capture position to the striker release position ([0087]: latched state is released corresponds to the ratchet moving to the striker release position); 
wherein the pawl is moveable in both a normal mode ([0064]) and a backup mode ([0087]), wherein in the normal mode, the pawl is actuated by moving the gear in response to moving the actuation linkage to the first actuated position ([0064], [0082], [0085]: when cable 36 is slightly pulled, motor 24 activates to actuate the ratchet lever 58), and in the backup mode the pawl is actuated in response to moving the actuation linkage to the second actuated position after moving the actuation linkage to the first actuated position ([0044] cable 36 moves slightly, to the first actuated position, in order to then move further, to the second actuated position; [0087]: emergency operation results in pivoting the ratchet lever 58 to release the latched state from pulling cable 36 by a large amount).
Kouzuma 2015 further discloses that in the latched state, the door is retained by engagement with the vehicle body side. However, Kouzuma 2015 is silent to the ratchet having a striker capture position and a striker release position and the pawl having a ratchet holding position and a ratchet release position. 
Compeau also teaches a known vehicle door latch. Compeau teaches the ratchet 32 (Fig. 2) has a striker capture position (depicted in Fig. 4) and a striker release position (depicted in Fig. 3), wherein the pawl 62 (Fig. 2) has a ratchet holding position (depicted in Fig. 4) and a ratchet release position (depicted in Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratchet, having a striker capture position and a strike release position, and pawl, having a ratchet holding position and a ratchet release position, in order to retain Kouzuma 2015, because a ratchet, having a striker capture position and strike release position, and a pawl, having a ratchet holding position and ratchet release position, are well-understood and conventional in the art, as evidenced by Compeau, and one of ordinary skill in the art would have a reasonable expectation of success using such a ratchet and pawl in the vehicle door latch taught by Kouzuma 2015.
Kouzuma 2015 also is silent to the ratchet being biased to the striker release position and the pawl being biased toward the ratchet holding position.
Compeau further teaches a ratchet being biased to the striker release position (col. 2 lines 50-53) and a pawl biased toward the ratchet holding position (col. 3 lines 5-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet and pawl taught by Kouzuma 2015, as modified by Compeau above, to additionally bias the ratchet to the striker release position and bias the pawl to the ratchet holding position, as taught by Compeau, so the ratchet and pawl are engaged to retain the striker until an external force is applied to just the pawl and a second force applied to the ratchet is not required, reducing complexity (Compeau, col. 1 lines 20-27 and col. 4 lines 63-67).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouzuma, et al., US Pub. 2015/0191944 [hereinafter: Kouzuma 2015], in view of Compeau, et al., US Patent 4875723 [hereinafter: Compeau] as applied to claim 12 above, and further in view of Baert, D.H.J., Hall Effect Transducers, Wiley Encyclopedia of Electrical and Electronics Engineering (1999) (available at: https://doi.org/10.1002/047134608X.W3952) [hereinafter: Baert].

claim 13, Kouzuma 2015, in view of Compeau, teach all limitations of claim 12 as shown, However, Kouzume in view of Compeau does not disclose the actuation linkage includes a magnet.
Baert teaches a known motion sensor. Baert teaches a Hall sensor configured to detect a magnet mounted to a moving part in order to sense the position and movement of the moving part (Technical Applications, pg. 603).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical switch taught by Kouzuma 2015, in view of Compeau, to be a Hall sensor wherein a magnet is mounted to the actuation linkage, as taught by Baert, because a Hall effect sensor will never wear out as there is no friction and the sensor operates quickly, providing a reliable movement and position sensor (Baert, Technical Applications, pg. 603).

Regarding claim 14, Kouzuma 2015, as modified above by Compeau and Baert, teaches the sensor comprises a Hall sensor.

Regarding claim 15, Kouzuma 2015, as modified above by Compeau and Baert, teaches in the rest position (Kouzuma 2015, Fig. 17) of the actuation linkage, the magnet is disposed within a range of the hall sensor (Kouzuma 2015, Fig. 17 depicts the actuation linkage within a range of the switch; as modified by Baert, the magnet on the actuation linkage is disposed within a range of the hall sensor).


Allowable Subject Matter
Claims 8-9, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 8-9, 16-17, and 19-20.

Regarding claim 8, the prior art of record fails to disclose the pawl includes a first drive lug retained in a drive slot formed in the gear. Baukholt (US 6523376) discloses the pawl is overlaid with respect to a gear (1.9, Fig. 1A), the gear is operatively connected to the pawl, and a drive lug (1.15, Fig. 1A) associated with the pawl for driving the pawl from its ratchet holding position; however, Baukholt does not disclose the drive lug is retained in a drive slot formed in the gear. Katsumata (US 8528949) discloses the pawl includes a drive lug (73, Fig. 6), however Katsumata does not disclose the drive lug is retained in a drive slot formed in the gear. The examiner can find no motivation to modify the pawl disclosed in the prior art to include a drive lug and a drive slot formed in the gear without destroying the intended structure and function of the reference and/or without use of impermissible hindsight. Furthermore, Cumbo (US Pub. 2012/0313384) discloses a pawl including a drive lug (62, Fig. 5) retained in a drive slot formed in the gear (160, Fig. 5); however, Cumbo fails to disclose the actuation linkage moves from its first actuated position into a second actuated position for causing the actuation linkage to mechanically move the pawl. The examiner can find no motivation to modify the actuation linkage 

In regards to claim 9, the prior art fails to disclose each and every limitation of claim 8 from which the claim depends.

Regarding claims 16 and 19, the prior art of record fails to disclose in the first actuated position of the actuation linkage, the magnet is out of the range of the hall sensor. Kouzuma (US Pub. 2015/0191944), as modified by Compeau and Baert above, teaches in the first actuated position of the actuation linkage, the actuation linkage is actuated toward the location of the sensor, corresponding with the magnet moving into the range of the hall sensor; thus, Kouzuma, in view of Compeau and Baert, fails to disclose the magnet is out of the range of the hall sensor. The examiner can find no motivation to provide a hall sensor wherein the magnet is out of the range of the hall sensor when the actuation linkage is in the first actuated position without the use of impermissible hindsight. 

In regards to claim 17, the prior art fails to disclose each and every limitation of claim 16 from which the claim depends.

In regards to claim 20, the prior art fails to disclose each and every limitation of claim 19 from which the claim depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wittwer, US 6698262, related to a vehicle door handle having a first handle release position for normal operation of the latch and a second handle position for emergency operation of the latch.
Monig et al., US 7866714, related to a vehicle door handle having a first handle release position for electric opening of a door lock and a second handle release position for mechanically opening the door lock in case of a power failure to access the vehicle, and including a hall effect sensor for electronic actuation of the door lock. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675